Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 12/28/2020, the following occurred: Claims 1, 8-10, 17-18, and 20 have been amended and claim 19 has been cancelled.
Claims 1-18 and 20 are pending and have been examined.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/642,252 dated 13 March 2018.
	
Claim Objections
Claim 10 recites “skip flap” in multiple locations. The Examiner believes this should be “skin flap.” Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text):
One inch (1”) left margin: Fig. 5, 7, and 8
One inch (1”) top margin: N/A
Five-eighths (5/8”) right margin: Fig. 8
Three-eighths (3/8”) bottom margin: N/A
The Examiner suggests placing the figures on a sheet separate from other figures and/or rotating the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required.
Claim 18 recites “the method of claim 17”. It is unclear whether the claim depends on the independent method claim 1 or the independent manufacture claim 17. The Examiner assumes claim 18 depends on claim 17.
Claim 20 recites dependency on cancelled claim 19. It is unclear what claim 20 depends on. The Examiner assumes claim 20 depends on claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10, and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 17 fall into at least one of the statutory categories (i.e., process or system or non-transitory CRM). 

Claim 1 is purely an abstract idea, as follows:
selecting a skin flap configuration from a database of pre-existing skin flap configurations; and
projecting the selected skin flap configuration onto an area of skin as a projected skin flap configuration; and
making surgical markings in an area requiring reconstruction using the projected skin flap configuration as a stencil.

The identified abstract idea of claim 10 is: 
[…] pre-existing skin flap configurations;
[…] in communication with […]; and 
[…] in communication with […] and […], wherein […] to project a selected, pre-existing skin flap configuration onto an area of skin as a projected skin flap configuration, the projected skin flap configuration providing a stencil for making surgical markings.
 
The identified abstract idea of claim 17 is:
Communicating […] to assess at least one of skin surface topography and tissue volume of a reconstruction area of skin;
Selecting a skin flap configuration […] of pre-existing skin flap configurations;
Communicating […] to project the skin flap configuration onto the reconstruction area as a projected skin flap configuration to be used as a stencil for making surgical markings; and
changing the selected skin flap to increase a fit of the selected skin flap to a patient.

a database and a processor (claims 10 and 17) and a non-transitory CRM (claim 17). That is, other than reciting a database, which in claim 1 is not necessarily a computer database, the claimed invention amounts to a human following a series of rules or steps to project a skin flap configuration onto an area of skin and perform surgical marking (see claim 1). That is, other than reciting a computer database and a processor, the claimed invention amounts to a human following a series of rules or steps to utilize a computer database and a processor to communicate the provide a projection of a stencil onto an area of skin to make surgical markings (see claim 10). That is, other than reciting a computer database and a processor and a non-transitory CRM, the claimed invention amounts to a human following a series of rules or steps to communicate for assessing an area of skin, to select a skin flap configuration, to communicate for projecting said skin flap configuration as a stencil for surgical markings, and to change the projection to better fit the projection to the area of skin (see claim 17). For example, the claims encompass a person analyzing a patient and/or projectable data to determine a skin flap configuration, projecting the data, and marking on another person’s skin (see claim 1). Likewise, but for the computer database and/or processor and/or the non-transitory CRM, the claims encompass a person communicating making an assessment, selecting a skin flap configuration, communicating projecting the skin flap configuration onto an area of skin to be marked, and changing the selected skin flap configuration. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that a “method of organizing human activity” computer database). If a claim limitation under its BRI covers human interaction with a computer, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a database and a processor (claims 10 and 17) and a non-transitory CRM (claim 17) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or generic computer component(s) performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer or generic computer component (see Specification, pg. 6, para. 0031, Ln. 21-22, “a general purpose computer”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of a projector (claims 10 and 17) and/or a 3D scanner (claim 17) that collect, transmit, and/or output data. The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting, and/or outputting of data) and amount to location(s) from which data is received or to which data is transmitted/outputted, each of which are each a form of extra-solution activity. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the database and the processor and the non-transitory CRM to perform the methods amount to no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the projector and the 3D scanner (e.g., devices that collect, transmit, and/or output data) are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The Specification (at pg. 9, para. 0045) indicates that projector devices are well-understood, routine, conventional devices, e.g. “Insignia Portable Pico Projector Cube”. Further, the prior art of record indicates that projector devices and 3D scanners are well-understood, routine, and conventional (see Whitestone et al., US 2012/0078088, para. 0035 and 0070; Chan, US 2018/0190167, para. 0031; Sabczynski et al., US 2016/0228191, para. 0013; and DiMaio et al., US 2017/0079530, para. 0176). Further, the courts have held that receiving and/or transmitting data over a network and/or outputting are well-understood, routine, conventional activities (citing Symantec, TLI Communications, OIP Techs., and 

Claims 2-9, 11-16, 18, and 20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) are not directed to a statutory category or (2) merely further define the abstract idea and/or (3) do not further limit the claim to a practical application and/or (4) do not provide an inventive concept such that the claims are subject matter eligible.

Claim(s) 2-8, 14, 17, and 20 merely further describe the abstract idea (e.g. skin flap configuration, e.g. projecting, e.g. imaging, e.g. one or more imaging modalities.

Claims 9 and 15 merely further describes the additional elements of a computer (i.e., a generic computer) and another database (i.e., a generic computer component), which is similarly analyzed and rejected according to the basis of rejection of claims 1, 10, and/or 17 (see Specification, pg. 6, para. 0030, Ln. 8).

Claims 11, 12, and 13 further recite the additional elements of a thermal imaging camera, a 2D camera, and a 3D camera that collect, transmit, and/or output data. The additional elements are described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting, and/or outputting of data), which are each a form of extra-solution activity. Accordingly, even in 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of a thermal imaging camera, a 2D camera, and a 3D camera (i.e., a device that collects, transmits, and/or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. Cameras are well-understood, routine, conventional imaging devices (see Specification, pg. 3, para. 0021, “FLIR™ one pro camera” for overlaying; Spero, US 2016/0195856, para. 0212, “FLIR A320 series” and web URL; James et al. (2014), pg. 1, Highlights, “thermal camera”; and Paudel et al. (2014), Abstract, “2D and 3D cameras”). Also, MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.

Claim(s) 16 and 18 merely further describe(s) the additional element(s) of another database and/or the 3D scanner (see analysis, supra).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-16 is rejected under 35 U.S.C. 103 as being unpatentable over DiMaio et al. (US 2017/0079530) in view of Whitestone et al. (US 2012/0078088) and Sabczynski et al. (US 2016/0228191).

Regarding claim 1, DiMaio teaches the method of creating a skin flap, comprising:
selecting a skin flap configuration […] skin flap configurations ([0119] teaches systems and techniques for identifying, evaluating, and/or classifying a subject’s tissue. [0120] teaches classifications may include wounds, e.g. tissue flaps. [0468] teaches images are collected from the region of skin that would be used for the skin flap, i.e., tissue flap images (skin flap configurations). [0125] teaches rapidly and precisely evaluating the precise site for applying a tissue graft or tissue flap. Fig. 59 and associated text teaches regions of skin used as a flap are selected for analysis [0456]; and a graphical example diagram of tissue involved in traditional amputation procedures, with dotted lines indicating location of skin incisions [0457]. The Examiner interprets a flap as selected for imaging and the resulting tissue flap image as selected, e.g. for classification.);
projecting the selected skin flap configuration […] as a projected skin flap configuration ([0150] teaches a three-dimensional body model; and classified tissue regions can be projected onto areas of the three-dimensional body model. The Examiner interprets projecting a classified tissue region as projecting a tissue flap image as a projected tissue flap image.); and
making surgical markings in an area requiring reconstruction using the projected skin flap configuration as a stencil ([0393] teaches the developed drawing tool is an aid for marking the regions of the wound bed (area requiring reconstruction). The Examiner interprets a person as using the drawing tool and marking on the regions of the wound bed. The Examiner interprets the projected tissue flap image as a drawing tool (stencil).)

DiMaio may not explicitly teach from a database of pre-existing skin flap configurations.
	Sabczynski teaches from a database of pre-existing […] (Fig. 4 and associated text teaches a plurality of breast surgery methods that can be stored in a database. The Examiner interprets the breast surgery methods as being stored in the database.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a plurality of breast surgery methods stored in a database with teaching of DiMaio since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the breast surgery methods of the secondary reference for the tissue flap image(s) of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

DiMaio may not explicitly teach projecting onto an area of skin.
Whitestone does teach projecting onto an area of skin (Abstract teaches obtaining a surface map of a target anatomical surface, obtaining images of that surface, applying pixel mapping algorithms to impute 3D coordinate data from the surface map to a 2D image obtained, projecting images onto the target anatomical surface as a medical reference, and applying a skew correction algorithm to the image. The Examiner interprets the target anatomical surface as skin. [0070] teaches use of a pico projector (similar to the one in the Specification) as a laser digital image projector to project processed images.)	
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the projected image(s) of Whitestone to use a projected image as a medical reference that would be used for an image collected from the region of skin that would be used for a skin flap as taught by DiMaio, with the motivation of providing a medical imaging and projection system for the surface corrected projection of medical images onto a patient’s anatomy during evaluation and/or treatment (see Whitestone at Para. 0009).

Regarding claim 2, DiMaio/Sabczynski/Whitestone teaches the method of claim 1, further comprising:
modifying the selected skin flap configuration (DiMaio Fig. 59 and associated text teaches regions of skin used as a flap to cover a stump are selected. DiMaio [0468] teaches images are collected from the region of skin that would be used for the skin flap (i.e., a skin flap image). Whitestone, Abstract, teaches applying pixel mapping algorithms to impute 3D coordinate data from the surface map to a 2D image obtained, projecting images onto the target anatomical surface as a medical reference, and applying a skew correction algorithm to the image. The Examiner notes the Specification (at pg. 9, para. 0043) recites for modifying: “Information obtained using… imaging techniques will be processed by our algorithm to select, modify/personalize and account for 3D projection of flap on the patient.” The Examiner interprets Whitestone’s skew correction algorithm for modifying Whitestone’s projection of DiMaio’s skin flap image. Also, Whitestone [0069] teaches the control system modifies the projected image to optimize the overlay from the projected image to current 3D surface orientation and topography by recharacterizing the 3D framework.)

Regarding claim 3, DiMaio/Sabczynski/Whitestone teaches the method of claim 1, further comprising:
Projecting […] onto the area of skin (DiMaio [0170] teaches thermographic methods have been used (by prior inventors) to assess burns and other wounds (e.g. skin flaps) by illuminating tissue, acquiring images, and analyzing the image data. DiMaio [0143] teaches acquiring images of the subject; an image acquisition device; and separate images associated with different spectral bands. DiMaio [0468] teaches images are collected from the region of skin that would be used for the skin flap (i.e., a skin flap image). Whitestone [0013] teaches acquiring thermal image data. Whitestone [0014] teaches selecting at least one image of a target area either currently acquired from a convergent parameter instrument (instrument 10) and/or an image from a reference database… and projecting the image(s) onto the target area. Whitestone [0015] teaches surgical graphics to assist in medical procedure can be created and projected alone or in combination with other images.)

DiMaio/Sabczynski/Whitestone may not explicitly teach projecting a thermal image of the area of skin.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of thermal image data and image(s) 
	
Regarding claim 4, DiMaio/Sabczynski/Whitestone teaches the method of claim 1 further comprising:
overlaying a 3D picture of the area of skin onto the area of skin (DiMaio [0468] teaches images are collected from the region of skin that would be used for the skin flap (i.e., a skin flap image). Whitestone, Abstract, teaches applying pixel mapping algorithms to impute 3D coordinate data from the surface map to a 2D image obtained, projecting images onto the target anatomical surface as a medical reference, and applying a skew correction algorithm to the image (see also Whitestone [0014], step (c)). The Examiner interprets the target anatomical surface as skin. The Examiner interprets DiMaio’s skin flap image processed as a 3D picture using Whitestone’s pixel mapping algorithm. The Examiner interprets projecting an image onto an anatomical surface (i.e., real world projection) as overlaying. Also, Whitestone [0069] teaches the control system modifies the projected image to optimize the overlay, which necessitates overlaying the projected image.)

Regarding claim 5, DiMaio/Sabczynski/Whitestone teach the method of claim 1, further comprising:
Storing, in the database, a thermal image of blood supply of the area of skin (DiMaio [0451] teaches DeepView Gen2 imager collects spectral and PPG signals from a large area of the cutaneous blood supply using optical methods. DiMaio [0468] teaches images are collected from the region of skin that would be used for the skin flap (i.e., a skin flap image). Whitestone [0013] teaches acquiring thermal image data. The Examiner interprets the blood supply collection of DiMaio to be performed by the thermal imaging of Whitestone. DiMaio [0329] teaches an animal image database comprising images taken from known time points during wound debridement procedures. Whitestone (claim 12) teaches a database capable of storing images. The Examiner interprets storing images as storing thermal images of blood supply in Whitestone’s database.)

Regarding claim 6, DiMaio/Sabczynski/Whitestone teaches the method of claim 1, further comprising:
Storing, in the database, 3D images of skin surface topography and tissue volume of the area of skin (DiMaio [0329] teaches an animal image database comprising images taken from known time points during wound debridement procedures. Whitestone (claim 12) teaches a database capable of storing images. Whitestone [0069] teaches images collected include projected images on a 3D surface such as an anatomical surface; and the projected image is modified to optimize the overlay from the projected image to current 3D surface orientation and topography. The Examiner interprets modified projected images including 3D images of skin surface topography. Whitestone [0029] teaches use of body surface mapping as a new alternative for breast volume computation; and volume calculations from 3D surface scanning have demonstrated a correlation with volumes measured by MRI (r=0.99). The Examiner interprets modified projected images including 3D images of breast tissue volume.)

Regarding claim 7, DiMaio/Sabczynski/Whitestone teaches the method of claim 1, further comprising:
Imaging, of the area of the skin, that includes at least one color, texture, hair content, elasticity, collagen content, elastin content, and water content (Whitestone [0070] teaches useful applications of processed images and visualization of surface and subsurface skin conditions and afflictions e.g. hydration levels and collagen content. DiMaio [0468] teaches images are collected from the region of skin that would be used for the skin flap. The Examiner interprets the images as including hydration levels and collagen content. Also, Whitestone [0013] teaches acquiring high resolution color image data (imaging that includes at least color). The Examiner notes only one of these image characteristics is required for the claim to be met.)

Regarding claim 8, DiMaio/Sabczynski/Whitestone teaches the method of claim 1, wherein selecting the skin flap configuration is performed by a user (Whitestone [0057] teaches the clinician (user) makes selections using the touch screen display to acquire images, and acquired images may be reviewed. The Examiner interprets DiMaio’s tissue flap image as selected, e.g. for classification, e.g. for review. The Examiner notes that method step(s) executed by a user do not actually require possession of the user for infringement. In other words, “by a user” is non-functional descriptive material. For a system claim, a rejection for reciting possession of a living organism would be considered proper.)

Regarding claim 9, DiMaio/Whitestone teaches the method of claim 1, wherein selecting the skin flap configuration is performed by a computer (Whitestone [0057] teaches the clinician makes selections using the touch screen display to acquire images, and acquired images are stored in a CRM from which they may be reviewed. The Examiner interprets DiMaio’s tissue flap image as selected, e.g. for classification, e.g. for review, using a computer.)

Regarding claim 10, DiMaio teaches a system of creating a skin flap, comprising:
[…] skin flap configurations ([0120] teaches classifications may include wounds, e.g. tissue flaps. [0468] teaches images are collected from the region of skin that would be used for the skin flap, i.e., tissue flap images (skin flap configurations). DiMaio [0329] teaches an animal image database comprising images taken from known time points during wound debridement procedures.);
a processor in communication with […] ([0152] teaches data may be stored in the processor. [0165] teaches the processor may obtain information from a dynamic library. The Examiner interprets the processor communicating with at least the dynamic library (database).); and
[…];
wherein […] is configured to project a selected, […] skin flap configuration […] as a projected skin flap configuration, the projected skin flap configuration providing a stencil for making surgical markings (Fig. 59 and associated text teaches regions of skin used as a flap to cover a stump are selected for analysis. [0150] teaches a three-dimensional body model; and classified tissue regions (e.g. a region of skin that would be used for the skin flap) can be projected onto areas of the three-dimensional body model. The Examiner interprets a flap as selected for imaging and the resulting tissue flap image (skin flap configuration) as selected, e.g. for classification, e.g. for projection. The Examiner interprets projecting a classified tissue region as projecting a tissue flap image as a projected tissue flap image. [0393] teaches the developed drawing tool (stencil) is an aid for marking the regions of the wound bed. The Examiner interprets the projected tissue flap image as providing a stencil for making surgical markings.)

DiMaio may not explicitly teach
a projector in communication with […] and the processor; or
the projector […] onto an area of skin.

Whitestone does teach 
a projector in communication with […] and the processor ([0040] teaches a processor of an instrument 10. [0050] teaches a surface mapping module includes a projector 20. [0055] teaches the CPU 32 is in electronic communication with the surface mapping module 18 and  a computer readable storage media 58, which stores images acquired by the instrument 10. The Examiner interprets the DiMaio’s animal image database as communicating with Whitestone’s projector through Whitestone’s CPU. [0062] teaches the projector 20 can be integrated with the instrument 10. The Examiner interprets the projector communicating with the processor of the instrument.); and
The projector […] projects onto an area of skin (Abstract teaches obtaining a surface map of a target anatomical surface, obtaining images of that surface, applying pixel mapping algorithms to impute 3D coordinate data from the surface map to a 2D image obtained, projecting images onto the target anatomical surface as a medical reference, and applying a skew correction algorithm to the image. The Examiner interprets the target anatomical surface as skin. [0070] teaches use of a pico projector (similar to the one in the Specification) as a laser digital image projector to project processed images.)	
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the projected image(s) of Whitestone to use a projected image as a medical reference that would be used for an image collected from the region of skin that would be used for a skin flap as taught by DiMaio, with the motivation of providing a medical imaging and projection system for the surface 

DiMaio/Whitestone may not explicitly teach a database of pre-existing […] (skin flap configurations).
	Sabczynski teaches a database of pre-existing […] (Fig. 4 and associated text teaches a plurality of breast surgery methods that can be stored in a database. The Examiner interprets the breast surgery methods as being stored in the database.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a plurality of breast surgery methods with teaching of DiMaio/Whitestone since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the breast surgery method(s) of the secondary reference (Sabczynski) for the tissue flap image(s) of the primary reference(s) (DiMaio/Whitestone). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

DiMaio/Whitestone/Sabczynski may not explicitly teach a processor in communication with the database (of skin flap images).
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of obtaining information from a dynamic library (of DiMaio) with teaching of DiMaio/Whitestone/Sabczynski since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the dynamic library (of DiMaio) for the (tissue flap image) database (of DiMaio/Whitestone/Sabczynski). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 11, DiMaio/Whitestone/Sabczynski teaches the system of claim 10, further comprising:
a thermal imaging camera in communication with the database and the processor (Whitestone [0011] teaches the system is a laser digital image projector, a control system … coupled with a convergent parameter instrument comprising: … a thermal imaging module…, a common control set for controlling each of the modules, a common display for displaying images acquired by each of the modules, a central processing unit for processing image data acquired by each of the modules, the central processing unit in electronic communication with each of the modules, the common control set, and the common display. Whitestone [0013] teaches acquiring thermal image data using the thermal imaging module. Whitestone [0025, 0032] teaches the instrument 10 includes the thermal imaging module and is utilized to supply historical images for projection. Whitestone [0040] teaches a processor of an instrument 10. Whitestone [0062] teaches a 3D camera in communication with the instrument 10. Whitestone Fig. 2 and associated text teaches data may be transferred to and from the instrument 10 by a data transfer unit 54 and stored in the electronic system 46 in a database of reference images 48. Whitestone [0050] teaches the instrument 10 includes light sources according to the requirements of each imaging technique; and thermal imaging requires no additional light source. The Examiner interprets the 3D camera as a thermal imaging camera.)

Regarding claim 12, DiMaio/Whitestone/Sabczynski teaches the system of claim 10, further comprising:
a 2D camera in communication with the database and the processor (see claim 11 prior art rejection. Whitestone [0040] teaches a processor of an instrument 10. Whitestone [0062] teaches a 3D camera in communication with the instrument 10. Whitestone Fig. 2 and associated text teaches data may be transferred to and from the instrument 10 by a data transfer unit 54 and stored in the electronic system 46 in a database of reference images 48. Whitestone [0010] teaches the instrument 10 integrates some or all of high resolution color imaging (e.g. digital color photography), surface mapping, perfusion imaging, thermal imaging, and near infrared spectral imaging. The Examiner notes integration of imaging techniques aforementioned necessitates communication between a 2D camera and instrument 10. Additionally, DiMaio [0022] teaches a digital camera (i.e., a 2D camera).)

Regarding claim 13, DiMaio/Whitestone/Sabczynski teaches the system of claim 10, further comprising:
a 3D camera in communication with the database and the processor (see claim 11 prior art rejection. Whitestone [0040] teaches a processor of an instrument 10. Whitestone [0062] teaches a 3D camera in communication with the instrument 10. Whitestone Fig. 2 and associated text teaches data may be transferred to and from the instrument 10 by a data transfer unit 54 and stored in the electronic system 46 in a database of reference images 48.)

Regarding claim 14, DiMaio/Whitestone/Sabczynski teach the system of claim 10, further comprising:
an imaging modality, in communication with the database and the processor, and configured to image the area of skin for at least one of color, texture, hair content, elasticity, collagen content, elastin content, and water content (Whitestone [0040] teaches a processor of an instrument 10. Whitestone Fig. 2 and associated text teaches data may be transferred to and from the instrument 10 by a data transfer unit 54 and stored in the electronic system 46 in a database of reference images 48. Whitestone [0010] teaches the instrument 10 integrates some or all of high resolution color imaging (e.g. digital color photography), surface mapping, perfusion imaging, thermal imaging, and near infrared spectral imaging (imaging modalities). The Examiner notes integration of imaging techniques (modalities) aforementioned necessitates communication between an instrument used for a certain imaging modality (camera, scanner, etc.) and the instrument 10, which is in communication with database 48. Whitestone [0070] teaches processed images (e.g. surface and/or subsurface images) acquired by the instrument 10 or other device such as an x-ray, CT Scan, or MRI; and used in applications including visualization of collagen content. The Examiner notes the processed images necessitate prior imaging an area of skin; also, only one of these is required for the claim to be met.)

Regarding claim 15, DiMaio/Whitestone/Sabczynski teach the system of claim 10, further comprising:
Another database of at least one skin surface topography and tissue volume (Whitestone [0014] teaches a reference database capable of storing images (another database). DiMaio [0468] teaches images are collected from the region of skin that would be used for the skin flap (i.e., a skin flap image). The Examiner interprets DiMaio’s skin flap image as an image from the reference database. Whitestone [0069] teaches images collected include projected images on a 3D surface such as an anatomical surface; and the projected image is modified to optimize the overlay from the projected image to current 3D surface orientation and topography. The Examiner interprets DiMaio’s skin flap image as a modified projected image including 3D surface orientation and topography. Whitestone [0029] teaches use of body surface mapping as a new alternative for breast volume computation; and volume calculations from 3D surface scanning have demonstrated a correlation with volumes measured by MRI (r=0.99). The Examiner interprets the modified projected image as including breast tissue volume data. The Examiner notes only one of these is required for the claim to be met.)

Regarding claim 16, DiMaio/Whitestone/Sabczynski teaches the system of claim 10, further comprising:
Another database of at least one of color, texture, hair content, elasticity, collagen content, elastin content, and water content of skin (Whitestone [0014] teaches a reference database capable of storing images (another database). Whitestone Fig. 2 and associated text teaches data may be transferred to and from the instrument 10 by a data transfer unit 54 and stored in the electronic system 46 in a database of reference images 48. Whitestone [0070] teaches processed images (e.g. surface and/or subsurface images) acquired by the instrument 10 or other device such as an x-ray, CT Scan, or MRI; and used in applications including visualization of collagen content. The Examiner notes the processed images necessitate prior imaging an area of skin; also, only one of these is required for the claim to be met. The Examiner interprets collagen content data is transferred and stored in the database of reference images. The Examiner notes only one of these is required for the claim to be met.)

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio in view of Whitestone and Gregerson et al. (US 2018/0185113).

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1 and 10. Since claim 17 is analogous to claims 1 and 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 10.
	
Further, DiMaio/Whitestone teaches
A database (Whitestone [0014] teaches selecting image(s) of a target area currently acquired (DiMaio’s tissue flap images) and/or previously acquired (pre-existing) from a reference database. The Examiner notes Sabczynski is not actually needed to teach this feature in claims 1 and 10.) as well as
a 3D scanner to assess at least one of skin surface topography and tissue volume of a reconstruction area of skin (DiMaio [0140] teaches an image acquisition device and a scanning process. Whitestone [0010] teaches scanning modalities and a 3D surface acquired by the 3D surface mapping instrument (3D scanner). DiMaio Abstract teaches assessing the presence and severity of tissue conditions, such as burns and other wounds. DiMaio [0220] teaches measuring various aspects of the tissue e.g. assessing the thickness of a region of skin (skin surface topography). The Examiner notes this is likely adequate evidence of assessing the volume of tissue (volume = thickness x area) by 3D scanning. Also, Whitestone [0029] teaches volume calculations from 3D surface scanning to compute breast volume (tissue volume). The Examiner notes only one of these is required for the claim to be met.) and
[…] the selected skin flap […] of the selected skin flap […] (see the citations of the previous step.)

DiMaio/Whitestone may not explicitly teach 
changing […] to increase the fit […] to the patient.

Gregerson teaches 
changing […] to increase the fit […] to the patient ([0132] teaches the patient’s spine (i.e., the patient) may be modeled using a cubic (i.e., 3D) spline interpolation, where a set of control points for the spline may be defined with reference to the (vertebral) levels of interest in the scan data. Also, a fitting algorithm may be used to estimate a change in position and/or orientation of an intervening vertebral level during surgery based on a detected change in the relative positions of the control points tracked using the motion tracking system 105. Further, such an estimate may be used by the image-guided surgery system 400 to generate a correction factor for the display of patient image(s) and tool/instrument pose(s) in a blended or interpolated patient reference coordinate system. The Examiner interprets the fitting algorithm as correcting DiMaio/Whitestone’s projected tissue flap images, since a patient naturally adjusts position during a procedure.)
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the fitting algorithm of Gregerson to generate suitable correction(s) for display of patient images and to use this fitting algorithm as part of the tissue flap image projection system as taught by DiMaio/Whitestone, with the motivation of improving the display of the image data of DiMaio/Whitestone in response to changes in position and orientation, improving the planning process for a surgical procedure, and improving feedback delivered to the surgeon during the course of surgical procedure (see Gregerson at Abstract and para. 0002).

Regarding claim 18, DiMaio/Whitestone/Gregerson teaches the method of claim 17. Further, the subject matter of claim 18 is essentially defined in terms of a method, which is technically corresponding to claim 3. Since claim 18 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
	
Regarding claim 20, DiMaio/Whitestone/Gregerson teaches the method of claim 19, wherein changing the selected skin flap 
occurs after projecting the selected skin flap (see claim 17 prior art rejection. The Examiner interprets changes as occurring continuously after projecting DiMaio’s tissue flap image using the fitting algorithm of Gregerson.)



Response to Arguments
Specification
Regarding the objection to the Specification, the Applicant has amended the Specification, which has alleviated the specification issue. The Specification objection is hereby withdrawn.

Drawings
Regarding the drawing objection(s), the Applicant has submitted replacement drawings which have alleviated several drawing issues; however, additional issues remain. As such, the objection is respectfully maintained.

Claim Objections
Regarding the claim objection(s) to claims 8 and 9, the Applicant has amended the claims to alleviate the minor informalities. The claim objections are hereby withdrawn.

Rejections under 35 U.S.C. §112(a)
Regarding the written description rejection of Claims 17-20, the Applicant has cancelled Claim 19, rendering the rejection of that claim moot. Regarding the remaining claims, Applicant’s arguments are persuasive, and the basis of rejection is hereby withdrawn.


Rejections under 35 U.S.C. §112(b)
Regarding the indefiniteness rejection of Claims 6, 7, and 16-20, the Applicant has cancelled Claim 19, rendering the rejection of that claim moot. Regarding the remaining claims, the majority of the indefiniteness issues have been alleviated; however, several issues remain. As such, the rejection of claims 6, 7, and 16-17 are hereby withdrawn, but the rejection of claims 18 and 20 are respectfully maintained.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claim 19, rendering the rejection of that claim moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 
Applicant argues:
“On its face, it is clear that the Office Action’s assertion that claim 1 embodies an abstract idea is incorrect… a physical action can hardly be characterized as "abstract."” (Remarks, pg. 8).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection. The recited “physical action” is part of a series of rules or instructions that a person would follow to project a skin flap configuration onto an area of skin and perform surgical marking. Further, the Applicant has not provided evidence, such as an MPEP 
“the claim is now calls for a step of making surgical markings from a selected projected skin flap configuration (another physical step) for the useful purpose of performing surgery” (Remarks, pg. 8).
“Claims 10 and 17 are similarly amended to call for the application of the selected skin flap for making surgical markings.” (Remarks, pg. 9).
Regarding (b), the Examiner respectfully submits that the additional physical action does not remove the claim from being directed to an abstract idea. Assuming arguendo that the Applicant alleges that the noted feature provides a treatment or prophylaxis, The Examiner submits that the noted feature is not a prophylaxis or treatment in the meaning of Vanda; therefore, the noted feature cannot provide either a practical application or significantly more.

Regarding the rejection of Claims 2-18 and 20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claim 19, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not 
Applicant argues:
(a) “claim 1 includes a step of "making a surgical marking in an area requiring reconstruction using the projected skin flap configuration as a stencil." Independent claim 10 is similarly amended. The combination of DiMaio and Sabczynski does not describe or suggest a method for making such surgical markings” (Remarks, pg. 9).
Regarding (a), the Examiner respectfully disagrees for the reasons noted in the basis of rejection as necessitated by amendment. Given the broadest reasonable interpretation, DiMaio in view of Whitestone and Sabczynski renders obvious the recited step features. DiMaio [0468] teaches collecting tissue flap images (skin flap configurations). DiMaio [0120] teaches classifying tissue flaps. DiMaio [0150] teaches projecting a classified tissue region (tissue flap image). DiMaio [0393] teaches a developed drawing tool (stencil) that aids in the (surgical) marking of the regions of a wound bed (area requiring reconstruction). The Examiner notes that upon further review of Whitestone, Sabczynski is not actually necessary for teaching any feature of claim 1 as drafted.
(b) “Similarly, Gregerson does not disclose making surgical markings using a projected image as a stencil. Instead, the Office Action relies on for allegedly teaching a "fitting algorithm as correcting DiMaio/Whitestone's projected tissue 
Regarding (b), the Examiner respectfully disagrees. Given broadest reasonable interpretation, DiMaio teaches the argued feature(s) (see Regarding (a).) Gregerson, including the fitting algorithm therein, is cited for teaching changing […] to increase the fit […] to the patient among other reasons.

Regarding the rejection of Claims 2-9, 11-16, 18, and 20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cvetko (US 2018/0286132) for teaching augmenting real-time view of a patient with three-dimensional data and 3D projection and aligning 3D data with real-time position of outer layer of patient.
Gibbs (US 8,468,003) for teaching automated fiducial marker planning for determining fiducial marker locations in the vicinity of a lesion, displaying calculated candidate marker locations to a physician, selecting sites, adjusting fiducial marker locations, and displaying 3D renderings of marker constellations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.M.W./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626